In a family offense proceeding pursuant to Family Court Act article 8, the father appeals from an order of the Family Court, Richmond County (Porzio, J.), dated December 16, 2004, which denied his motion, in effect, to vacate an order of protection of the same court dated December 15, 2004, entered on his consent.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly refused to vacate the December 15, 2004, order of protection. The father’s voluntary appearance in court on the return date of the mother’s petition, his failure to raise an objection at that time to the manner of service, his active participation in the hearing, and his consent to the order of protection, all clearly precluded his subsequent claim that he had not been served with notice of the mother’s petition (see Family Ct Act § 167; see also Matter of Borggreen v Borggreen, 13 AD3d 756, 757 [2004]; Matter of Fallon v Fallon, 4 AD3d 426, 427 [2004]; Matter of Brozzo v Brozzo, 192 AD2d 878, 879-880 [1993]). Florio, J.P., Skelos, Fisher and Lunn, JJ., concur.